                                                                  '
Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 1 of 10




                          a
      Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 2 of 10




Initiation of Allegation
Any allegation of academic misconduct, including but not limited to
falsification or fabrication of data, plagiarism ru, or gross negligence in
the conduct, proposing or reporting of research or scholarship,
                                                 '
whether lodged from within or outside the University, that is directed
against an individual who, at the time of the alleged misconduct, was a
faculty or staff member or postdoctoral fellow or associate of any
School of Yale University, will be directed to the dean of the school in
which the respondent holds or held appointments. illilllfil

The dean ill, in a timely manner but generally no longer than two
weeks following receipt of an allegation, with the advice of two senior
faculty members designated by him or her, will determine whether
there are reasonable grounds for believing that the allegation is
sufficiently credible and specific so that potential evidence of academic
misconduct may be identified Lfil, and, if true, would constitute
academic misconduct. If it is necessary to consult with others in order
to make this decision, the dean will seek to maintain, if possible, the
anonymity of all individuals involved, including those who have made
the allegations, and in any event will require all those consulted to
treat the matter as strictly confidential.

If the dean determines that there are not reasonable grounds for
believing that the allegation is sufficiently credible and specific so that
potential evidence of academic misconduct may be identified, and, if
true, would constitute academic misconduct under this procedure, the
dean may dismiss the allegation altogether or may address the
allegation under other applicable University policies and
procedures. The results of the dean's evaluation and the reasons for
the decision will be set forth in a written report which will be
maintained for a period of three years in a locked or secured location.
The dean will promptly inform the person(s) who made the allegations
of this decision.

If the dean determines that there are reasonable grounds for believing
that the allegation is sufficiently credible and specific so that potential
evidence of academic misconduct may be identified, and, if true, would
constitute academic misconduct, or if the dean is unable to reach a
      Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 3 of 10



determination in a timely manner, the dean will appoint an Inquiry
Committee to examine the allegation.

The dean may secure all materials that, in his or her discretion, are
directly relevant to the allegations.

Next: Inquiry



3
  These Policies and Procedures incorporate the definitions of
fabrication, falsification and plagiarism set forth in the Office of
Science and Technology's Federal Policy on Research
Misconduct, https://ori. hhs.gov/federal-research-misconduct-oolicy, as
clarified by the HHS Office of Research Integrity's Policy on
Plagiarism, https: ori.hhs.gov/ori-policy-plagiarism. For allegations
arising under the jurisdiction of other government agencies, those
agency's definitions will supersede these to the extent inconsistent.
4
  In the case of joint appointments, the complaint should be directed
to the School of primary appointment; if neither School is primary, the
Provost will determine to which Dean the complaint should be directed.
5
  An allegation that a student has committed academic misconduct in
the course of proposing, conducting or reporting of research or
scholarship supported by the federal government will also be
addressed under these procedures, and will be directed to the Dean of
the School in which the respondent is enrolled. If federally supported
research is not involved, the Dean may address the matter either
under these procedures or under the student disciplinary procedures of
the School, in the Dean's discretion.
6
 In any proceeding brought under these Policies and Procedures, the
President may appoint an alternative University official (in place of the
Dean) to supervise the process.
7
  The Dean, in his or her discretion, may delegate certain ministerial
functions, including informing the accused of the inquiry, and notifying
the Provost and funding, regulatory, or other agencies.
8
 With regard to whether the allegations are sufficiently credible and
specific, note that the mere fact that one person cannot replicate
      Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 4 of 10



someone else's results does not constitute evidence of academic
misconduct. Nor does a disagreement over interpretation or
methodology rise to the level of an allegation of academic misconduct.
An allegation of nonreplicability may, however, constitute important
support for a specific allegation that may warrant investigation.


Inquiry
The purpose of an inquiry is to conduct an initial review of the
evidence to determine whether there are reasonable grounds for
believing that the allegations may be true and whether an
investigation is warranted. An inquiry does not require a full review of
all the evidence. The Inquiry Committee will be comprised of tenured
faculty members, but in consideration of the privacy of all concerned,
will be limited to the minimal number required for competent
completion of the task. A faculty member will not be appointed to the
Inquiry Committee if the dean believes that individual to have a
potential conflict of interest in relation to the matter at hand or the
individuals involved. The Inquiry Committee will immediately secure all
materials it believes directly relevant to the allegations, in addition to
any materials secured by the dean. The dean will promptly inform the
respondent that an allegation has been made and will be subject to an
inquiry and will provide to him or her the names of members of the
Inquiry Committee and sufficient information about the allegation so
as to permit the respondent to prepare to answer.

The dean will notify the provost that an inquiry has been initiated and
of the nature of the alleged misconduct. If warranted, in the dean's
judgment, based upon an overriding need to protect the health,
safety, reputation or financial interest of others or when required by
federal regulations, the dean will notify relevant funding, regulatory or
other agencies or entities, including any journal that has published
data subject to challenge, of the initiation of the inquiry. Where
federally-funded research is involved, the dean will take such interim
administrative actions during the inquiry (or during any later
investigation) as are appropriate, in his or her judgment, to protect
federal funds and ensure that the purposes of the federal financial
assistance are being carried out, as required under federal regulations.
        Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 5 of 10



The Inquiry Committee will seek to interview the complainant(s) and
the respondent so as to hear first hand the allegations as well as the
response of the respondent.ill The Inquiry Committee also may
interview or otherwise request information from others within or
outside the University, including persons uninvolved in but
knowledgeable about the matter under inquiry, and may seek expert
advice. All persons requested to participate in the inquiry or to provide
documents are expected to cooperate. The members of the Inquiry
Committee will make every effort to maintain the confidentiality of
their materials and deliberations. All correspondence, minutes, and
other records will be marked "confidential" and kept in a locked or
secured location. In seeking information, the Inquiry Committee,
insofar as it can, will require confidentiality of those with whom it must
communicate. The Inquiry Committee will give due regard to
preserving the privacy of the person(s) bringing the allegations;
however, if the Inquiry Committee determines that confidential
disclosure of the identity of the complainant to any person (including
the respondent) is necessary in order for it to proceed fairly with its
deliberations, the Inquiry Committee, after first informing the
complainant, may make such disclosure.

As soon as practicable, and normally within 60 days after receiving its
charges, the Inquiry Committee will prepare a written report for the
dean setting forth its conclusions and the evidentiary basis for those
conclusions (including summaries of interviews). If circumstances
clearly warrant extending the inquiry beyond 60 days, the report shall
include documentation of the reasons for the extension. The inquiry
may result in one of two outcomes:

•   If the Inquiry Committee concludes that there are not reasonable
    grounds for believing that the allegation may be true or that a
    formal investigation is not warranted, the dean may, at his or her
    discretion, inform the complainant, and to the extent appropriate,
    persons consulted by the Inquiry Committee, of that conclusion and
    the reasons for it and will provide a copy of the report to the
    respondent. The dean will for a period of three years maintain the
    written report of the Inquiry Committee in a locked or secured
    location. The dean will also determine what steps, if any, should be
    taken to restore the reputation of the respondent.
         Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 6 of 10



•    If the Inquiry Committee concludes that there are reasonable
     grounds for believing that the allegations may be true and that a
     formal investigation is warranted, it will provide to the dean along
     with its report a formal written statement detailing the specific
     charge or charges of academic misconduct that should in its
     judgment be the subject of an investigation. The dean will convey
     the report and this statement to the respondent.
If the inquiry substantiates academic misconduct that is admitted by
the respondent, the dean will determine what actions should be taken,
including any further investigation, and the sanctions to be imposed or
recommended, consistent with applicable disciplinary procedures and
with the approval of the provost. If fraudulent scholarship or research
has been published, the dean will see that the facts are submitted to
the appropriate journals in sufficient detail to allow for correction of
the relevant public record. The dean will notify the applicable funding,
regulatory or other agencies of the outcome, as required by law or
regulation. llQl The dean will notify the respondent of his or her
decision in writing.

Next: Investigation



9
 When being interviewed by the Inquiry Committee, the respondent
may be accompanied by an adviser, who may be any member of the
Yale Community, but not by legal counsel.
10
  In appropriate circumstances the Dean, in consultation with the
Office of the General Counsel and the Provost, may notify additional
persons or entities deemed to have a legitimate interest in the
proceedings, including, without limitation, the current employer of the
respondent


    Investigation
The dean will initiate a formal investigation, if he deems one
warranted, as soon as practicable, and generally within 30 days after
receiving the report from the Inquiry Committee containing its
conclusions and its statement of charges. The purpose of an
investigation is to gather, review, and assess all relevant evidence
      Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 7 of 10



available to the Committee, and to determine whether the charge or
charges are substantiated by a preponderance of the evidence. To
constitute academic misconduct under this policy, the alleged behavior
must represent a significant departure from the accepted practices of
the relevant research or scholarly community and must be shown to
have been committed intentionally, knowingly, or recklessly.

The investigation will be carried out by an ad hoc Investigation
Committee consisting of three or more individuals whom the dean will
appoint and which may include, in addition to or in lieu of tenured
members of the faculty of the school, qualified individuals from outside
the school or University.illl The dean will not appoint to the
Investigation Committee any individuals whom he or she believes have
a potential conflict of interest with respect to the matter under review
or the individuals involved. The dean will inform the respondent of the
membership of the Investigation Committee, and will consider any
objection promptly raised by the respondent based on conflict on
interest. However, the dean's evaluation of any such objection shall be
final. The dean will promptly inform the provost of the initiation of the
investigation and will also report the investigation to the applicable
funding, regulatory or other agencies as may be required by law or
regulation.

The Investigation Committee will impound any materials, including
laboratory notebooks, data and other research or scholarly materials
which it believes are relevant and that have not been impounded
previously by the dean or Inquiry Committee. The Investigation
Committee will make every effort to hear directly from the respondent
as well as the complainant(s). It may call witnesses who may be any
persons within or without the University who may be knowledgeable
about the matters under investigation, may seek expert advice and
may review the records of the Inquiry Committee. The investigation
will follow the same procedures as described under Inquiry to maintain
confidentiality and protect the privacy of those involved. The
Investigation Committee will provide to the respondent the opportunity
to inspect all documents which it will consider, except where there is a
compelling need to protect the confidentiality of a communication, in
which case the Committee will inform the respondent of the substance
of the document. The Investigation Committee also will provide the
respondent the opportunity to submit evidence and suggest witnesses.
The Investigation Committee at its discretion may permit the
      Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 8 of 10



respondent to be present during the hearing of testimony from other
witnesses or may exclude the respondent, provided that the
respondent is given an opportunity to rebut or respond to the
substance of all testimony.Im

The Investigation Committee will complete its work as soon as possible
and will ordinarily take no longer than 120 days from the date it
receives its charges. If the investigation cannot be completed within
that time, the Investigation Committee will report to the dean on the
status of the investigation and he or she will notify the provost as to
an estimated timetable for completion of the investigation. The dean
will also notify and request any necessary extension of time from any
funding, regulatory or other agencies as may be required by applicable
law.

Next: Report of Investigation



11
 In any case, an individual that served on the Inquiry Committee
may also serve on the Investigation Committee.
12
   The respondent may be accompanied before the Investigation
Committee by an adviser who may be any member of the Yale
University community. If the respondent has engaged legal counsel,
then counsel instead will be permitted to accompany the respondent to
consult with him or her as an adviser. However, the Investigation is
not a trial-type proceeding and legal counsel will not be permitted to
direct questions or answers or offer argument on behalf of the
respondent.


Report of Investigation
Upon completion of its investigation, the Investigation Committee will
prepare a written report consisting of the following three parts:

• A summary of the substance of the documents, the testimony, and
  the other forms of evidence which the Investigation Committee
  relied upon in reaching its conclusion.
        Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 9 of 10



•   A statement of the Committee's findings of fact and the conclusions
    it has drawn from those facts.
• The Committee's recommendation, if any, as to what actions the
  Dean should undertake.
The report of the Investigation Committee will be adopted upon the
majority vote of the members of the committee.

The dean will permit the respondent to inspect the committee's
summary of documents, testimony and other evidence in the report
and its findings of fact and conclusions, and to indicate in writing what
clarification or corrections, if any, he or she believes are appropriate.
The dean, solely at his or her discretion, may allow a similar
opportunity to the complainant. The dean, after receiving the
comments on the report, may ask the Investigation Committee to
supplement its report. The dean also may request the committee to
advise him or her on steps which should be taken to restore the
reputation of the respondent if the investigation does not substantiate
the charges.

The dean will accept the findings of fact and conclusions of the report,
as supplemented, of the Investigation Committee and will determine in
light of the report, what actions, including disciplinary action, he or she
will take or recommend to the provost and president be taken or
initiated in accordance with University procedures. The dean will notify
the respondent of his or her decision in writing.

The dean also will notify any funding, regulatory or other agencies as
required by law or regulation of the outcome of the investigation and
the action that will be taken or initiated and will submit such reports as
may be required. The dean and/or provost may determine at their
discretion to notify others determined to have a legitimate interest in
the outcome of the proceedings, including, for example and without
limitation, the current employer of the respondent, if the respondent is
not at Yale; co-authors of the respondent in a manuscript subject to an
allegation of academic misconduct; the complainant; the home
department at Yale of the respondent; and the publisher of a
manuscript that was subject to an allegation of academic misconduct.

In the event that the investigation concludes that the charges are not
substantiated, the dean will determine what measures reasonably can
and should be taken to help restore the reputation of the respondent,
     Case 3:19-cv-01183-KAD Document 1-7 Filed 08/01/19 Page 10 of 10



and will see that they are taken. If the investigation concludes that
the charges were made in bad faith, the complainant will be subject to
disciplinary action, in accordance with applicable procedures.


Appeal
Any person accused of academic misconduct who believes that the
allegation was improperly reviewed, may appeal in writing to the
provost.

Any appeal shall be delivered to the provost by the date that is 30
calendar days after the date of the dean's notice to the respondent.
Additional time may be provided by the provost in his or her
discretion, and only upon prompt application and for compelling
reasons.

In considering such an appeal, the provost will limit his or her review
to determining whether appropriate procedures and standards were
applied.
